DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
Reasons for Allowance
Claims 1-4, 21, 23-24, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious a plasma enhancement member with a coupling part configured to be coupled to an apparatus for generating plasma, an enhancement material accommodating part in which plasma is mixed with an enchantment material for enhancing an operation of the plasma, the enhancement being precoated on an inner surface of the accommodating part, a plasma discharge part of a pipe configured to discharge the plasma including the enhancement material, and a body interface unit coupled to the plasma discharge part, where the enhancement material accommodating part has a delivery path along which the plasma is delivered from the apparatus for generating plasma to the plasma discharge part, the enhancement material is precoated on an entire inside surface of the delivery path, and where the body interface unit includes a cover extending from the plasma discharge part to surround a space from which the plasma is discharged and a section of the cover viewed from a first direction that is perpendicular to a discharge direction of the plasma is curved and a section of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW P SAUNDERS/Examiner, Art Unit 3772                                                                                                                                                                                                        03/11/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772